Citation Nr: 1013851	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-33 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

(The claim for entitlement to payment or reimbursement for 
unauthorized medical services provided by Johnston Memorial 
Hospital from September 28, 2005 to October 27, 2005 is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to 
November 1944.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The above-listed issues were addressed in a February 2010 
rating decision.  In March 2010 the Veteran submitted a 
notice of disagreement wherein he also requested a local 
hearing before a Decision Review Officer.  He should be 
scheduled for the requested hearing.

Moreover, the Board observes that prior to the issuance of a 
Statement of the Case, the file was transferred to the Board 
pending the adjudication of an unrelated issue.  The filing 
of a Notice of Disagreement places a claim in appellate 
status.  Therefore, a Statement of the Case regarding the 
issues of entitlement to special monthly compensation based 
on loss of use and the need for regular aid and attendance or 
at the housebound rate and of entitlement to service 
connection for PTSD, hearing loss, tinnitus, and hypertension 
pursuant to 38 C.F.R. § 19.26 must be issued to the 
appellant.  As such, these issues must be remanded.  
Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1.  Afford the Veteran a hearing before a 
Decision Review Officer at the RO.

2.  Issue the Veteran a statement of the 
case on the issues listed above, pursuant 
to 38 C.F.R. § 19.26 (2009).

If upon completion of the above action the decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



